48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Wasim AZIZ, Appellant,v.Dora SCHRIRO;  Michael Groose; Patricia Faherty;  Sgt.Richter; Lt. Heyer;  Ray New;  Allen Nixon;  Paul Strauch;James Welch;  James Bennett;  Harriet Swinger;  Bommel,Asst. Superintendent;  David Webster; Swicord, caseworker;Wayne Wilson;  Vivian Watts; Clifford Oetting, Appellees.
No. 94-3987.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 1, 1995.Filed:  Feb. 10, 1995.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Wasim Aziz, a Missouri inmate, appeals the district court's1 denial of his Federal Rule of Civil Procedure 60(b) motion to reconsider its dismissal of his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we conclude the district court did not abuse its discretion in denying the Rule 60(b) motion.  We thus affirm the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri